  


 HR 2112 ENR: To designate the facility of the United States Postal Service located at 787 State Route 17M in Monroe, New York, as the “National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2112 
 
AN ACT 
To designate the facility of the United States Postal Service located at 787 State Route 17M in Monroe, New York, as the National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post Office. 
 
 
1.National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 787 State Route 17M in Monroe, New York, shall be known and designated as the National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the National Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
